Citation Nr: 1508164	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO. 12-22 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Esq.


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1981 to May 1985.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, in which the RO denied service connection for a an acquired psychiatric disorder, to include of PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the competent medical evidence of record demonstrates that the Veteran does not currently have an acquired psychiatric disorder, to include PTSD, which was incurred in or aggravated by service or as a result of any incident of service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9, 3.159 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements were met in this case by the letters sent to the Veteran in December 2008, April 2009, December 2009, and April 2010, prior to the initial unfavorable RO decision. Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The April 2009 letter also explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage. Id. The Board thus concludes that VA's duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records (STRs) were unavailable but his VA treatment records have been associated with the claims file, as well as his relevant private treatment records and records related to the Veteran's claim for disability benefits from the Social Security Administration. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran was afforded a VA examination in February 2010. The VA opinion, based on review of the claims file and supported by rationale, and including considering of pertinent clinical findings and the Veteran's lay statements, is adequate to decide the claim herein. 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claim. 

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury. 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease. In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 3.102. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since active service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). PTSD is not listed as a chronic condition under 38 C.F.R. § 3.309(a). 

Psychosis is listed as a chronic condition under 38 C.F.R. § 3.309(a). Any psychosis may thus be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b). Moreover, psychosis may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. However, psychosis is defined by regulation to include only brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 38 C.F.R. § 3.384. 

PTSD

Establishing service connection for PTSD requires specific findings. These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. See 38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV). Id; see also 38 C.F.R. § 4.125(a).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f). See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b) , requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (Oct. 18, 1999). Service in a combat zone does not establish that a veteran engaged in combat with the enemy. Id. Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence. West v. Brown, 7 Vet. App. 70 (1994).

Alternatively, the required in-service stressor may be found where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f). 

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor. Id. Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service. Id. 

The Veteran was afforded a VA psychiatric examination in February 2010. Similar to his May 2009 statement, the Veteran again described the stress caused by collecting body parts after the bombing of the Marine Corps barracks in Lebanon. The examiner concluded that while the Veteran manifested some symptoms of PTSD, he did not meet the DSM-IV criteria for a diagnosis of PTSD. The Veteran's symptoms were the result of alcohol dependence, cocaine dependence, and a non-service connected gunshot wound to the head. Moreover, the Veteran failed to establish the existence of an in-service stressor. The described events, therefore, fail to satisfy criterion A for PTSD under the DSM-IV. 

As noted above, establishing service connection for PTSD requires specific findings. These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. See 38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the DSM-IV. Id; see also 38 C.F.R. § 4.125(a).

To the extent the Veteran asserts a diagnosis of PTSD, he has not demonstrated that he has any knowledge or training in diagnosing such conditions. In other words, he is a layman, not a medical expert. The Board recognizes that there is no bright line rule that laypersons are not competent to offer medical opinions. See Davidson, 581 F.3d at 1316 (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology). Evidence, however, must be competent evidence in order to be weighed by the Board. Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case. In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau for its holding. Id. In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer." Jandreau, 492 at 1377.

Moreover, the Veteran's did not experience his claimed stressor. The absence of an Armed Forces Expeditionary Medal from his DD 214 coupled with the fact, as confirmed by the Joint Services Records Research Center in May 2012, that the ship on which he served, the U.S.S. Hermitage, was in the waters off Virginia at the time of the attack in Beirut, establish that he could not have suffered the stressor he asserts. The Veteran's May 2009 statement that asserts the wrong year of the attack does not bolster his claim. The May 2009 statement lists three of the Veteran's acquaintances whom he asserts were killed in the attack, none of whom are listed among the victims. A January 2008 Social Security Administration Disability Determination and Transmittal concluded that the Veteran suffered from Organic Mental Disorders and Substance Addiction Disorder, not PTSD. In summation and most importantly, though the Veteran's STRs were unavailable, even a cursory review of the claims file reveals that his asserted in-service stressor demonstrably did not occur, indeed could not have occurred, and reliance thereon would be at best misguided and at worst deceptive. 

The Board finds that the question of whether the Veteran currently has PTSD is too complex to be addressed by a layperson. This disability is not amenable to observation alone. Rather it is the subject of extensive research by scientific and medical professionals. Hence, the Veteran's opinion that he suffers from PTSD is not competent evidence and is entitled to low probative weight.

As the Veteran has failed to submit any proof of a presently diagnosed PTSD, entitlement to service connection for PTSD is denied. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule. Gilbert, 1 Vet. App. at 55-57; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Acquired Psychiatric Disorders other than PTSD

Careful consideration of the record has also led the Board to conclude that service connection is not warranted for any other acquired psychiatric disorder. There is no evidence of in-service psychiatric problems while there exists a remarkable amount of evidence that the Veteran's psychiatric diagnoses were caused by a non-service related gunshot to the head and his own use of illicit drugs and alcohol. The February 1987 Neuropsychological Assessment confirmed that the Veteran was using heroin, cocaine, and marijuana almost every day.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). In this case, the Board does not rely merely on a general absence of complaints in service. Rather, the Veteran's only assertions regarding in-service psychiatric problems are in the context of the aftermath of the Marine Corps barracks attack, an attack during which the Veteran was in Virginia. 

In this case the most credible evidence regarding the most likely date of onset of an acquired psychiatric disorder consists of treatment records reflecting onset of symptomatology after the Veteran suffered a gunshot wound to the head in August 1986. The February 2010 VA examination confirmed that the source of the Veteran's current psychiatric problems is the gunshot wound to the head and his own substance abuse. Finally, there is no evidence of any preexisting condition that could have been aggravated by the Veteran's service.

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability. While the record contains various psychiatric diagnoses, it does not contain reliable evidence which relates these claimed disorders to any injury or disease in service, or to any service-connected disability. A VA examiner concluded that the Veteran's current psychiatric diagnoses are not related to service or to service-connected disability. The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Absent reliable lay or medical evidence relating the claimed psychiatric disorders to service or to service-connected disability, the Board concludes that the claim of entitlement to service connection must be denied. The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal. Gilbert, 1 Vet. App. at 55-57; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


